Citation Nr: 1424994	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating higher than 0 percent for service-connected low back strain with degenerative disc disease (DDD), prior to August 2, 2011, and to an initial rating higher than 20 percent from August 2, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that rating decision, the RO granted service connection for the Veteran's low back disability and assigned an initial non-compensable rating, effective March 22, 2010.  The Veteran submitted a notice of disagreement (NOD) in September 2010.  The RO subsequently issued a January 2011 statement of the case (SOC).  In March 2011, the Veteran filed a substantive appeal (VA Form 9).  

The Veteran testified at a Travel Board hearing in August 2011 before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the Veteran's electronic claims file.

In September 2013, the Board remanded this claim for additional development.  In a February 2014 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's back disability, effective August 2, 2011 (the date the Veteran presented testimony during the Travel Board hearing).  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The February 2014 rating decision also granted service connection for lumbar radiculopathy, left lower extremity, rated 10 percent, effective from August 2, 2011.  Although the Veteran has not entered a notice of disagreement with the February 2014 rating decision, the Board observes, and will be discussed below, the rating criteria pertinent to the evaluation of his service-connected lumbar spine disability provides that neurologic impairment is separately rated.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 percent rating for radiculopathy of the left lower extremity.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such records reveals VA treatment records dated through January 2014; such records appear to have been considered in the February 2014 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, for the period of the appeal prior to August 2, 2011, the Veteran's service-connected low back strain with DDD was not shown to have been manifested by forward flexion limited to 85 degrees or less, a combined range of motion limited to 235 degrees or less, or muscle spasm, guarding, localized tenderness, vertebral fracture, or related neurological symptoms.

2.  Since August 2, 2011, the Veteran's service connected low back strain with DDD is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome were not shown; or neurologic impairment other than mild left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation prior to August 2, 2011 for low back strain with DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  The criteria for an initial rating higher than 20 percent for low back pain with DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these issues. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Also, the Veteran was afforded a VA examination in April 2010, and pursuant to the most recent September 2013 Board remand, he was examined in January 2014, to evaluate the severity of his low back disability.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the low back symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his low back symptoms have materially increased in severity since the most recent evaluation. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's lumbar spine disability, to include the impact such has on his daily life and employment, as well as any neurological symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the Veteran's testimony and a review of the record as a whole indicated that an additional VA examination was warranted as to his claim, such has been obtained.  Moreover, the hearing discussion did not reveal any additional relevant evidence as to the claim that remained outstanding.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the most recent September 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in the September 2013 remand the Board directed the AMC/RO to request, obtain and associate with the claims file any available records from any private providers as well as any outstanding VA treatment records.  Furthermore, the AMC/RO was to afford the Veteran a VA examination to determine the severity of his service-connected back disability.  The examiner was to identify and completely describe all current symptomatology, including any neurological symptoms.  Additionally, all range of motion studies was to include notations as to the degree of motion at which the Veteran experiences pain.

Upon remand, all available VA and private treatment records were associated electronically with the claims file.  Moreover, as noted, the Veteran was afforded a VA evaluation in January 2014.

Finally, the Veteran was provided a supplemental statement of the case in February 2014, consistent with the Board's remand directives.  

For these reasons, the Board finds that the September 2013 remand directives have been substantially complied with as to the issues disposed of in this decision.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Id. at 126-27.  "Staged" ratings have been assigned for the Veteran's service-connected lumbar spine disability by the RO, and both "stages" are under consideration.

Given the nature of the present claim for higher initial ratings, the Board has considered all evidence of severity since the effective date for the award of service connection for March 2010.  

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 
Intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

VA treatment records dated from April 2008 to January 2014 show, among others, continued treatment for the Veteran's low back disability; however, most of the records do not document range of motion studies.

On April 2010 VA examination, the Veteran reported mild low back pain that stays in the small of his back.  He stated that he had not been prescribed total bed rest by a physician; he denied bowel or bladder incontinence; he denied the use of any assistive devices.  The Veteran reported that he had not experienced any significant flares, and that his treatment included activity as tolerated, infrequently taking some Motrin.

Functional assessment revealed that the Veteran was able to stand 2 hours at a time, walk 1 or 2 hours at a time, and sit 2 hours at a time.  He displayed slight limitations with bending, lifting, and twisting.  He reported that he was able to fulfill all of his activities of daily living.  He reported that he is employed at the highway department and he reported missing zero days of work or needing to seek medical care for his back.

Objective findings revealed the Veteran had a very slight limp; the lumbosacral spine showed no gross abnormality of color, deformity, swelling, or atrophy.  Palpation elicited no significant abnormality of temperature, crepitus, swelling, or tenderness.  Range of motion was forward flexion to 90 degrees; extension to 30 degrees; left and right side bend each to 30 degrees; and left and right rotation each to 30 degrees- all without pain.  The examiner noted that having the Veteran repetitively flex and extend the lumbosacral spine testing for pain, weakness, fatigability; and incoordination showed no change.  He also noted that the Veteran exhibited the same range of motion without pain.

Neurological evaluation revealed the Veteran was able to rise up on his tiptoes and his heels in a sitting position.  His straight leg raises were 90 degrees bilaterally; sensation to light touch over the left and right feet were normal; reflexes to the lower extremities were normal; and motor strength testing was normal.  X-ray revealed DDD at L5-S1.

During the August 2011 Travel Board hearing, the Veteran testified that he experiences pain constantly.  He indicated that while he could bend over he still has pain about a quarter of the way.  The Veteran also reported that he experiences shooting pain down his left leg.  He indicated that he experiences pain with walking, and that he is unable to stand up straight and walk.

In an October 2013 statement, the Veteran's private treating chiropractor reported that the Veteran has been a patient of his "off and on" for the last 20 years.  He stated that he has successfully treated the Veteran's back disability.  He noted some range of motion testing and indicated that he recommended future visits to maintain current movement and reduce future degenerative joint disease due to misalignment.

On January 2014 VA examination, the Veteran reported that he experiences daily flare-ups with pain that is worse with activities or when driving 10-15 minutes.  Range of motion revealed forward flexion to 33 degrees with pain at 33 degrees; extension to 20 degrees with pain at 20 degrees; right lateral flexion to 29 degrees with pain at 29 degrees; left lateral flexion to 31 degrees with pain at 31 degrees; right and left lateral rotation each to 10 degrees with pain at 10 degrees.  The Veteran was able to perform 3 repetitions without any changes to the range of motion.  He exhibited functional loss with repetitive motion that included weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner noted that the Veteran had muscle spasms that did not result in abnormal gait or spinal contour.

Muscle strength testing was normal, and there was no noted atrophy.  Reflex examination was normal.  Straight leg testing revealed negative results in the right leg, and positive results in the left leg.  The examiner noted that the Veteran exhibited moderate intermittent dull pain to his left sciatic nerve, and exhibited mild left leg radiculopathy.  There was no noted spinal ankylosis, or other neurologic abnormalities or findings related to the back condition.

A.  Entitlement to an initial compensable rating prior to August 2, 2011

On careful review of the record, the Board finds no basis for an initial increased evaluation during the period in question.

Incapacitating episodes of disc disease are neither shown, nor have such been alleged.  While the Veteran reported low back pain during the period of the appeal prior to August 2, 2011, at no time is there evidence of thoracolumbar spine forward flexion limited to 85 degrees, combined range of motion limited to 235 degrees; muscle spasm, guarding, or localized tenderness (not resulting in abnormal gait or abnormal spine contour); or vertebral body fracture with loss of 50 percent or more of the height.  The pertinent findings throughout the evaluation period do not fall within the parameters of the criteria for a compensable (10 percent) rating.  The Veteran's service-connected low back disability does not meet (or approximate) the criteria for a compensable (10 percent) rating under the General Formula, therefore a compensable rating under the General Formula criteria is clearly not warranted throughout this appeal period.  See 38 C.F.R. § 4.14.

As neurological manifestations of a low back disability due to service-connected lumbosacral strain were not shown for this period, a separate compensable rating for neurological manifestations of the low back is not warranted.  Id. 

The record does not reflect any distinct period of time during this period when the symptoms of the Veteran's low back disability exceeded those encompassed by the noncompensable rating assigned, and therefore a "staged" increased rating is not warranted.  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied. 

B  Entitlement to an initial rating in excess of 20 percent from August 2, 2011

From August 2, 2011, the medical evidence of record shows, in summary, range of motion limited by pain, but without symptoms more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even when considering the lay and clinical evidence of functional limitation due to the DeLuca factors.  Additionally, a higher evaluation is not warranted on the basis of incapacitating episodes, as there is no objective evidence that he has had bed rest prescribed by a physician.  

Pertinent to any associated neurologic impairment, the Board observes that application of 38 C.F.R. § 4.71a, Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities. 

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Code 8520 is applicable to symptoms related to the sciatic nerve; mild symptoms warrant a 10 percent rating, moderate warrant 20 percent, moderately severe warrant 40 percent, and severe with marked muscle atrophy warrant 60 percent. 

The record indicates that the Veteran's service-connected left lower extremity radiculopathy has not resulted in more than mild symptoms at any time during the period service connection has been in effect, i.e., since August 2, 2011.  As the Veteran's claim for an initial increased rating for his lumbar spine disability has been pending since March 2010, the Board has also considered whether such was manifested by left lower extremity radiculopathy.  As noted above, prior to August 2, 2011, the is no subjective or objective evidence relevant to left leg radiculopathy.  

From August 2, 2011, the Veteran has reported radiating pain to his left lower extremity.  The January 2014 VA examiner documented mild left leg radiculopathy.  Also, during the VA examination in January 2014, moderate intermittent dull pain of the left sciatic nerve was noted.  The objective findings are deemed consistent with mild radiculopathy.  In so concluding, the record fails to show atrophy, decreased muscle strength, absent knee or ankle jerk, or other signs representative of more serious symptomatology.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered; including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

C.  Additional Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013). 

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. See Thun v. Shinseki, 572 F.3d 1366 (2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar disability, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the lumbar spine disability, referral for extra-schedular consideration is not in order.

While the Veteran has asserted that the severity of his pain warrants increased ratings, pain is specifically contemplated by the rating schedule.  The rating schedule notes that ratings are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, in the rating schedule, pain is contemplated in the Board's application of 38 C.F.R. §§ 4.40, 4.45, and 4.59. Accordingly, as the Veteran's symptoms are entirely contemplated by the rating schedule, no extraschedular referral is warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the Veteran is currently employed, the Board finds that such issue is not raised by the record and, therefore, need not be considered further.

In sum, Board finds that the preponderance of the evidence is against the initial increased rating claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial rating higher than 0 percent for service-connected low back strain with DDD prior to August 2, 2011, and to an initial rating higher than 20 percent from August 2, 2011 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


